United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1788
                                  ___________

Mary Louise Duncan,                 *
                                    *
             Appellant,             *
                                    * Appeal from the United States
             v.                     * District Court for the
                                    * Southern District of Iowa.
Jo Anne B. Barnhart, Commissioner   *
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                            Submitted: March 10, 2004

                                 Filed: May 3, 2004
                                  ___________

Before WOLLMAN, HEANEY, and MURPHY, Circuit Judges.
                         ___________

HEANEY, Circuit Judge.

      Mary Louise Duncan applied for Supplemental Security Income (SSI) benefits
on March 26, 1999. She was denied benefits at each stage of the administrative
process. She then sought judicial review, and the district court denied relief. She
now appeals, and we reverse with directions to the district court to remand to the
Commissioner to award benefits.

      Duncan was 48 years old at the time of the hearing before the administrative
law judge (ALJ). She has an eighth-grade education and functions at a marginal
intellectual level. Various men in her life have sexually abused her. She has a
limited work history, never earning in excess of $1,000 per year. The ALJ found that
Duncan has acute and chronic pancreatitis, a history of alcoholic hepatitis and
cirrhosis of the liver, a history of asthma, gastroesophageal reflux disease, an antral
ulcer, hypertension, degenerative changes of the cervical and thoracic spine with
complaints of pain, chronic substance abuse, depression, and a history of post-
traumatic stress disorder (related to her prior sexual abuse).

        The ALJ found that Duncan’s impairments were severe, but not equal to a
disability listed in the Social Security regulations. See 20 C.F.R. § 416.925. While
her impairments would prevent Duncan from returning to her past relevant work, the
ALJ concluded that they did not combine to prevent her from performing less than
a full range of light work but more than sedentary work. A vocational expert testified
that she could perform the duties of a mail clerk, office machine operator, and
photocopy operator, of which there were a significant number of jobs both in Iowa
and the national economy.

       In reaching his conclusion that Duncan could do the light work indicated by
the vocational expert, the ALJ (1) gave little weight to Duncan's allegations that her
back pain, hand pain, and foot problems were severe enough to preclude her from
working; (2) found that Duncan's limited lifetime earnings was a substantial
inducement to allege disabling symptoms; (3) determined that Duncan's continued
smoking contributed to her inability to work because of shortness of breath or asthma;
(4) stated that no treating physician has offered an opinion that she is disabled
because of her physical limitations; (5) gave little weight to the conclusions of Eva
Christiansen, Ph.D., a clinical psychologist, or Phyllis Singh, Ph.D., Duncan’s
treating psychotherapist, that Duncan was disabled because of her physical and
mental limitations; and (6) concluded that based on the totality of the evidence,
Duncan's restrictions are self-limiting and based on a lack of motivation to work.



                                         -2-
      “We review the Commissioner’s decision to deny Social Security benefits to
determine if the decision is supported by substantial evidence on the whole record.”
Hildebrand v. Barnhart, 302 F.3d 836, 838 (8th Cir. 2002). When undertaking this
review, “we are to examine not only the evidence that supports the Commissioner’s
conclusion, but also evidence that may detract from it.” Cox v. Barnhart, 345 F.3d
606, 608 (8th Cir. 2003).

      At the outset, we disagree that substantial evidence in the record as a whole
supports the ALJ's conclusion that Duncan's complaints are based on her lack of
motivation to work, as opposed to being disabling. There is no medical evidence to
support this view. Moreover, Duncan's history of sexual abuse, alcohol abuse,
marginal intellectual functioning, depression, and major medical impairments, give
weight to her complaints being real rather than feigned.

       The medical evidence in this case fully supports a disability finding. Duncan
is eligible for benefits because she suffers from post-traumatic stress disorder and
depression pursuant to diagnostic guidelines. Eva Christensen, Ph.D., to whom
Duncan was referred for a consultative examination, reported that Duncan suffered
from post traumatic stress disorder, episodic alcohol abuse, and depression. She
added:

      Ms. Duncan's ability to remember and understand instructions and
      procedures will be extremely uneven. At her most competent, she
      should be capable of a range of tasks, including a number at a detailed
      level. She seldom apparently functions at such a level. Attention,
      concentration and pace will reflect anxious or depressive states.
      Relationships have been variable, and several significant ones abusive.
      She reported adequate work place relationships. Judgment is likely to
      be uneven. Her ability to adjust to work place changes may be
      problematic.

(Tr. at 648 (emphasis added).)

                                        -3-
       The ALJ gave little weight to Dr. Christiansen's report because it was based on
a single examination. If Dr. Christiansen was alone in her view, we would support
the ALJ, but Dr. Christiansen's view is supported by that of Phyllis Singh, Ph.D.,
Duncan’s long term treating psychotherapist. Dr. Singh diagnosed Duncan with
depression, alcohol abuse, and multiple psychosocial and environmental problems
related to a number of factors including recent deaths of family members, recent
arrests of family members, past sexual abuse, and poverty. She noted that Duncan
suffered from poor memory, sleep disturbance, difficulty thinking or concentrating,
decreased energy, and pathological dependence.

      The ALJ discounted Dr. Singh’s opinion because she is not a physician and
was internally inconsistent in her assessment of Duncan. As we recently held in
Shontos v. Barnhart, 328 F.3d 418, 426 (8th Cir. 2003), an ALJ is not free to
disregard the opinions of mental health providers simply because they are not medical
doctors. This is consistent with the federal regualtions on the matter; 20 C.F.R. §
404.1513(a) lists nurse practitioners1 and therapists as medical sources who can
provide opinions as to an applicant’s level of disability. In Shontos we stated,

      The amount of weight given to a medical opinion is to be governed by
      a number of factors including the examining relationship, the treatment
      relationship, consistency, specialization, and other factors. Generally,
      more weight is given to opinions of sources who have treated a claimant,
      and to those who are treating sources.

Id. Weighing these factors, we find Duncan’s medical assessments from Drs.
Christiansen and Singh to be credible and convincing evidence of Duncan’s eligibility
for SSI benefits.




      1
     In addition to holding a doctoral degree, Christiansen is also a licensed
Advanced Registered Nurse Practitioner (ARNP).

                                         -4-
      Moreover, we fail to find Dr. Singh’s opinion internally inconsistent. The ALJ
based this conclusion in part on Dr. Singh’s opinion that Duncan could be expected
to be absent from work more than three times a month,2 which the ALJ believed
conflicted with Dr. Singh’s finding that Duncan’s Global Assessment of Functioning
(GAF) was 65, indicating Duncan functioned fairly well. We note that Dr. Singh
assessed Duncan’s highest GAF in the past year at 50, indicating serious symptoms
or impairments. This figure is consistent with the remainder of Dr. Singh’s report,
which documented Duncan’s mental impairments.3 Dr. Singh treated Duncan over
an extended period of time, and it was clear from her comments that she felt Duncan
suffered significant mental impairments. Thus, while Dr. Singh’s current GAF
assessment of 65 may not have been consistent with the remainder of her opinion, the
ALJ erred by simply disregarding the entirety of Dr. Singh’s opinion, particularly
when Dr. Singh otherwise consistently documented Duncan’s disabilities.4

      We do not quarrel with the ALJ's decision that Duncan had the residual
functional capacity to perform the light work identified by the vocational expert.
Given the combination of Duncan’s physical and mental impairments, however,
substantial evidence in the record as a whole simply does not support a finding that


      2
       At the hearing, the vocational expert testified being absent from work more
than three times a month would be a factor supporting a finding of disability.
      3
        We agree that it is difficult to reconcile a current GAF of 65 with the finding
that Duncan’s highest GAF in the last year was 50; if her current score is 65, her
highest GAF in the past year must be at least that figure. While more than likely this
discrepancy has a simple explanation, the ALJ did not seek to have Dr. Singh explain
it, leaving us with a barren record on the matter.
      4
        We note that the ALJ did not see fit to have Dr. Singh testify about any
purported inconsistencies in her report. In fact, the record does not reflect that the
ALJ contacted Dr. Singh at all to explain what the ALJ found to be irreconcilable
differences in her report. We question whether this approach is true to the ALJ’s duty
to fully and fairly develop the record.

                                         -5-
Duncan had the emotional or mental capacity to work “day in and day out, in the
sometimes competitive and stressful conditions in which real people work in the real
world." McCoy v. Schweiker, 683 F.2d 1138, 1147 (8th Cir. 1982) (en banc); see
also Gavin v. Heckler, 811 F.2d 1195 (8th Cir. 1987) (granting disability benefits to
a claimant with a history of mental disorders and alcohol and drug related problems).

     Accordingly, we reverse the judgment of the district court with instructions to
remand to the Commissioner for an award of benefits.




                                         -6-